Zane, C. J.
(concurring as to tbe conclusion of tbe court, except as to tbe taxation of costs.)
Tbe plaintiff claimed about $4,000 advanced to Burton-Gardner Company after tbe execution of tbe note or guaranty described in tbe opinion of tbe court, and $20,000 advanced to that company before that time. Tbe defendant Dinwoodey offered to pay the advancement made after tbe execution of tbe guaranty, but refused to pay tbe $20,-000 advanced before. Tbe court below held on demurrer that Dinwoodey was not bound by tbe guaranty to pay tbe last-named sum, and tbe plaintiff amended its complaint, alleging a-mutual mistake in drawing tbe guaranty, and that it was intended to cover tbe advances before its date as well as after. Tbis Dinwoodey denied, and tbe court entered a decree reforming tbe guaranty, and entered judgment against Dinwoodey for.tbe $20,000 as well as the amount of tbe advancements after tbe execution of tbe guaranty. To reverse tbe decree reforming tbe guaranty and tbe judgment as to tbe $20,000, Dinwoodey appealed, and tbis court reversed tbe decree reforming tbe guaranty and tbe judgment, so far as it included tbe $20,-000, and directs tbe court below to enter judgment only for tbe amount of tbe subsequent advances. Tbe appellant succeeds on bis appeal, and yet tbe opinion of tbe court taxes the costs of tbe appeal against him, amounting to about $800. Tbis I believe to be wrong.' Those costs should have been taxed against tbe plaintiff, the party defeated. Dinwoodey could only get rid of tbe $20,000 by tbe appeal.